Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered March 25, 1991, convicting him of criminal sale of a controlled substance in the first degree (three counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that there was insufficient evidence to warrant the court’s closing of the courtroom during the undercover police officer’s testimony is without merit. The evidence presented was that there were several cases in Queens County on which the undercover officer had worked in which arrests had not yet been made, that the officer expected to return to undercover work, and that his safety would have been jeopardized if he testified in open court. This evidence was sufficiently specific to warrant a closing of the courtroom during the officer’s testimony (cf., People v Martinez, 82 NY2d 436).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.